Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 41, 43-47, 55, and 57-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 40, 41, and 43-47, in base claim 40, the modification to the claim is not clearly supported in that “in a linear fashion” does not appear to be clearly originally supported.  Rather, the original specification merely said more linear release profile and directs the reader to see Figure 18 that shows curves that get more linear as additional coatings are added; see paragraph 509 and Figure 18.  In order to overcome this rejection, the Examiner suggests changing “in a linear fashion” to ---in a more linear fashion---.
Regarding claims 55 and 57-59, in intervening claim 55, the language “in a linear fashion” is not clearly originally supported.  As in claim 40, the Examiner suggests changing “in a linear fashion” to ---in a more linear fashion---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49, 51, and 52 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eaton et al (US 2014/0079755; hereafter referred to as Eaton).   Regarding claim 49, Eaton anticipates the claim language where:
The method of reducing at least one symptom of a sinus condition caused by inflammation of nasal tissue as claimed is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20, and
The plurality of braided polymeric strands as now claimed is met by the disclosure in paragraphs 4, 11, 12, 20, 72, 82 and 110-112  and Figures 17C and 18 where the polymeric strands are crossed over in a fashion of interweaving (paragraph 11) that results in a braid structure as also illustrated in Figure 17C;
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation;
The continuous release as claimed is that same as a constant rate of release as described in paragraph 115, and
The at least 12 weeks of delivery as claimed is the same as 84 days or more and this is disclosed in paragraph 91 of Eaton.
Regarding claim 49, Eaton anticipates the claim language where:
The method of reducing at least one symptom of a sinus condition caused by inflammation of nasal tissue as claimed is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20, and
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation.

Regarding claim 51, the release of the drug is constant and stretched over 90 days (see paragraph 91) which is over 12 weeks or 84 days.
Regarding claim 52, the Applicant is directed to see paragraph 114 of Eaton.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 53, and 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Muni et al (US 2006/0106361; hereafter referred to as Muni).  
Regarding claim 50, Eaton meets the claim language as explained in the Section 102 rejection supra but does not specifically disclose treatment of chronic sinusitis as claimed.  Muni, from the same art of endeavor, teaches that it was known to the art to treat chronic sinusitis with anti-inflammatory drugs; see the abstract and paragraph 90.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to treat chronic sinusitis with the Eaton method as a way to prevent damage to the epithelium that lines the sinus with subsequent decreased oxygen tension and microbial growth; see paragraph 3 of Muni.
Regarding claims 53 and 55-60, Eaton meets the claim language where:
The method of reducing inflammation of the nasal tissue caused by a sinus condition as claimed is disclosed in paragraphs 9 and 20 of Eaton;
The step of delivering an expandable implant to the sinus cavity is disclosed in paragraph 20;
The implant expanding to be in apposition with the walls of the sinus cavity is shown in Figures 7B and 7C as disclosed in paragraph 20, and
The anti-inflammatory agent delivered to the sinus cavity is mometasone furoate that is such an agent (see paragraph 114) and it is used to treat inflammation so it is an amount effective to reduce inflammation.
The continuous release as claimed is that same as a constant rate of release as described in paragraph 115, and
The at least 12 weeks of delivery as claimed is the same as 84 days or more and this is disclosed in paragraph 91 of Eaton.
However, even though Eaton discloses treating a sinus cavity, Eaton fails to teach treating a middle meatus of the sinus cavity as claimed.  Muni teaches that it was known to the same art of endeavor to treat the middle meatus of a patient with an anti-inflammatory agent; see paragraphs 4, 75, and 76.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize the implant of Eaton to treat a middle meatus of a patient when the most inflamed and infected area of the sinus cavity is at the middle meatus.
Regarding claim 53, Eaton meets the claim language as explained in the Section 102 rejection supra but does not specifically disclose treatment of chronic sinusitis as claimed.  Muni, from the same art of endeavor, teaches that it was known to art to treat chronic sinusitis with anti-inflammatory drugs; see the abstract and paragraph 90.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to treat chronic sinusitis with the Eaton method as a way to prevent damage to the epithelium that lines the sinus with subsequent decreased oxygen tension and microbial growth; see paragraph 3 of Muni.
Regarding claim 55, the release in a linear fashion is considered to be synonymous to a constant rate of release as described in paragraph 115 of Eaton or at least rendered obvious in view of the teachings of Eaton.
Regarding claim 56, if the release of the drug is constant and stretched over 90 days (see paragraph 91), than it means that the release rate would be a little more than about 1% a day and not much more 7% in the first week.
Regarding claims 57 and 58, if the release rate is constant and over 120 days (17.14 weeks; see paragraph 91) and 12 weeks is equal to 84 days, than the release percentage works out to be 84 days/120 days = 0.7 or 70% of the agent is released in the first 12 weeks.  The 70% amount falls within the claimed ranges.
Regarding claim 59, Eaton discloses agent release of about 70% over a 12 week period but not within the 40% to 60% range as claimed.  However, since Eaton discloses a broad range of release capabilities, the mere designing the implant to release at a slower rate would have been considered clearly obvious to an ordinary person in the art at the time the invention was made as a matter of design choice.
Regarding claim 60, the Applicant is directed to see paragraph 114 of Eaton.
Allowable Subject Matter
Claims 40, 41, 43-48 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
In traversing the prior art rejection of claim 49, the Applicant argues that “Eaton teaches a single, continuous filament embodiment or an embodiment with multiple filaments that do NOT intersect”; see page 7 of the response.  In response, the Examiner notes that failed to identify the other embodiments that state that the separate components “may or may not be joined or intersect”; see paragraph 58 of Eaton.  Indeed, Eaton teaches both non-intersecting filaments and intersecting filaments and even illustrates the latter in Figures 17C to 20.  
In traversing the rejections relying on Muni et al, the Applicant argues that there is no basis for the combination of Eaton and Muni et al.  Again, the Applicant has not applied a fair reading of the applied reference.  Muni et al does teach a reservoir type delivery embodiment but also teaches a delivery device that can be coated or impregnated with substances to be delivered to the surrounding anatomy; see paragraphs 153 and 156.  Furthermore, the Applicant’s argument constitutes a piecemeal analysis of the rejection in that the Examiner relied on Muni et al to teach that “it was known to the art to treat chronic sinusitis with anti-inflammatory drugs.” In other words, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is in the knowledge generally available to one of ordinary skill in the art.
On page 10 of the response, the Applicant takes issue with the motivation to combine Muni et al with Eaton et al as treating the most inflamed and infected area of the sinus cavity being the middle meatus.  In response, the Examiner asserts that treating any problematically inflamed portion of the human organism with an anti-inflammatory would have been obvious to a skilled artisan.  For this reason, treatment of an inflamed middle meatus would have been obvious as well.
The Applicant also argues that Muni et al only mentions the middle meatus one time.  In response, the Examiner asserts that treatment of any area of the mucus membranes of the air ways are rendered obvious over the teachings of Eaton et al in view of Muni et al.  It would not be fair to isolate one portion thereof as being unobvious unless there is some reason or showing that treatment of that one portion would have been unobvious to an ordinary artisan.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Desjardins et al (WO) is cited because it teaches that it was known to utilize coating to provide constant release or zero release characteristics in the analogous art of drug release devices.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL B PREBILIC/Primary Examiner, Art Unit 3774